Case 3:17-cv-00312-NJR-RJD Document 102-3 Filed 08/01/19 Page 1 of 3 Page ID #657




                        Exhibit B
Case 3:17-cv-00312-NJR-RJD Document 102-3 Filed 08/01/19 Page 2 of 3 Page ID #658

                                                                                 Northeast Case Management Center
                                                                                                      Heather Santo
                                                                                            Assistant Vice President
                                                                                  1301 Atwood Avenue, Suite 211N
                                                                                                Johnston, RI 02919
                                                                                         Telephone: (866)293-4053
                                                                                                Fax: (866)644-0234



July 25, 2019

Warren D. Postman, Esq.
Keller Lenkner
1300 I Street, NW
Suite 400E
Washington, DC 20005
Via Email to: wdp@kellerlenkner.com

Mark Tatum, Esq.
Shook Hardy & Bacon L.L.P.
2555 Grand Boulevard
Kansas City, MO 64108-2613
Via Email to: mtatum@shb.com

Case Number: 01-19-0001-1487

1,320 Individuals

-vs-

NPC International Inc.


Dear Counsel:

This letter will confirm an administrative conference call was held on July 25, 2019. The following
representatives participated on the call: Warren Postman, Ashley Keller, and Marquel Reddish for Claimants and
Mark Tatum for Respondent. The following items were discussed:

          Respondent confirmed they were in receipt of the 1,320 individual demands for arbitration.

           Pursuant to Rule 4 of the AAA Employment Arbitration Rules, Claimants are required to submit the
           “applicable arbitration agreement” with their filing. The Rules do not require signed arbitration
           agreements. Claimants provided a copy of the NPC arbitration agreement. Respondent takes no position
           as to whether Claimants should submit the same arbitration agreement 1,320 times but did renew its
           objection that signed agreements should be submitted. Claimants have met the filing requirements under
           the Rules and as such we are proceeding. Respondent may raise their objection to the arbitrator(s) once
           appointed.

          AAA transmitting a single correspondence in order to request fees or transmit other information does not
           constitute consolidation of the claims. AAA may communicate with the parties using efficient methods as
           it deems appropriate.
Case 3:17-cv-00312-NJR-RJD Document 102-3 Filed 08/01/19 Page 3 of 3 Page ID #659



          As to the discussion of proof of representation, the AAA Employment Arbitration Rule 19 states, in part:
           “If a representative files a Demand or an Answer, the obligation to give notice of representative status is
           deemed satisfied.” As Claimants’ representative filed the demands for arbitration, we accept that as
           meeting the requirement in the Rules. Respondent may raise any objection to the representation of
           Claimants to the arbitrator(s) once appointed.


          AAA offered the use of a Special Master to hear and determine threshold issues. Claimant was not in
           agreement. Respondent did not take a position at this time.


          Should either party wish to seek judicial intervention, pursuant to Rule 1 of the Employment Arbitration
           Rules, we ask that you keep us apprised of the status of any court proceeding. The AAA will abide by any
           court order.


          If the parties wish to revisit global mediation, either before Mediator Vering or another mediator, please
           let us know and we will assist with that process.


          A final deadline for Respondent to remit its portion of the filing fees, in the amount of $2,604,494.50, has
           been set for August 1, 2019. Upon receipt of the filing fees, the AAA will proceed with administration.
           Should Respondent fail to pay the filing fees by August 1, 2019, the Association will cease administration
           of these disputes and refund any arbitration payments received from the Claimants.


          If Respondent fails to comply with the Employment Arbitration Rules and the Employment Due Process
           Protocol, we will decline to administer any future employment matters involving Respondent. We would
           ask that Respondent remove our name from its arbitration agreements so there is no confusion to the
           public.

Should you have any questions, please do not hesitate to contact me.

Sincerely,


Heather Santo
Heather Santo
Assistant Vice President
Direct Dial: (401)431-4703
Email: Heathersanto@adr.org
Fax: (866)644-0234


cc:       Ashley C. Keller, Esq.
          Marquel Reddish, Esq.
          Katherine R. Sinatra, Esq.
